PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/862,201
Filing Date: 4 Jan 2018
Appellant(s): Boyette et al.



__________________
Robin L. Barnes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(A) Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (Microbial Product Containing Multiple Microorganisms. US2011/0189132 2011) in view of Majeed et al. (Bacillus coagulans: Probiotic of choice. March/April 2012 pages 19-22), The Pig Site (Optimization of Swine Production by Use of Acidifiers. 2009) and CP Kelco (Keltrol/Kelzan xanthan gum, pages 1-32, March 2007).

(B) Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Garner et al. in view of Majeed et al., The Pig Site and CP Kelco as set forth in the rejection of claim 7 above, and further in view of Shelford et al. (Additive For Livestock Feeds. US2001/0031276 2001).

(C) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. in view of Majeed et al., The Pig Site, CP Kelco and Shelford as set forth in the rejection of claim 9 above, and further in view of Becker et al. (Stable, Durable Granules With Active Agents. US2010/0124586 2010) as evidenced by Loh et al. (Know the Common Substance: Table Salt (Sodium chloride, NaCl. Malaysian Family Physician 2008; Volume 3, Number 3, page 174).

(D) Claims 11-17, 19, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. in view of The Pig Site, CP Kelco and Dambre et al. (Pig water intake plays key role in health, performance. Pig Health 2012).


(E) Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco and Dambre as applied to claims 16 and 19 above, and further in view of Philipsen et al. (Animals benefit from adding acids to the drinking water 2006, pages 1-9).


(F) Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco and Dambre as applied to claim 11 above, and further in view of Fleming et al. (Automated Chemical Diluter System Having Disposable Components US20110008220 2011).

(G) Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, Dambre, CP Kelco and Fleming as applied to claim 24 above, and further in view of Shelford et al. 

(H) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco, Dambre, and Shelford et al. as applied to claim 26 above, and further in view of Becker et al.

(I) Claim 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Majeed, The Pig Site and CPKelco as applied to claim 1 above, and further in view of Dubinsky et al. (Device, System And Method For Livestock Feeding. Patent 9408369).

(J) Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, Dambre and CP Kelco as applied to claim 11 above, and further in view of Dubinsky et al. 

(2) Response to Argument
In response to the rejection of Independent claims 1 and 11

The Appellant argues there is no motivation to combine probiotic bacteria with bactericidal acids or acidified drinking water. In combining Garner et al. and The Pig Site references, the Appellant asserts the Examiner acknowledges the express teaching in The Pig Site that acidification of feed prevents “bacterial and fungal deterioration,” but then inexplicably disregards the bactericidal teachings of The Pig Site. In addition to preventing bacterial deterioration (by killing bacteria), the Appellant alleges The Pig Site expressly teaches that acidification of feed “is important to create unfavorable conditions for microorganisms”. The Appellant argues it would be counterintuitive to combine acidification that creates unfavorable conditions for microorganisms (i.e. 

EXAMINER’S RESPONSE

The arguments are not persuasive. As set forth above, the Appellant argues the acids/salts of acids maintain the bacteria in spore form, preventing them from prematurely germinating during storage (while still in the packaging) prior to being added to the drinking water. Garner et al. teach a composition comprising probiotic bacteria, and teaches the probiotic may be in spore form ([0038]). The art discloses the inclusion of spores in a probiotic composition is appealing because of their ability to withstand processing methods and can have extended shelf life viabilities. Additionally, bacterial spores can require less processing because they do not require additional steps for preservation (such as freeze drying, spray drying, freezing, etc.) as is required for many other probiotic organisms) ([0118]). Therefore Garner teaches spore formulations have increased shelf stability and require less preservation. Garner also suggests the use of an acid as a carrier ([0106]). Examiner notes the Markush group of 

As set forth above, Garner teaches a probiotic composition. The art discloses the probiotic may be in spore form. The art suggests formulation as a gel (hence, a thickener) and identifies acids that can be used as carriers. Garner does not disclose each limitation with sufficient specificity to anticipate the claim.  The Pig Site reference is relied upon because it teaches the use of acids in preparing formulations for animal ingestion. The Appellant argues it would be counterintuitive to combine acidification that creates unfavorable conditions for microorganisms (i.e. bacteria) with a probiotic composition comprising bacteria. Examiner notes The Pig Site teaches lower pH in GI tract reduces “pathogenic bacteria” (page 4, second paragraph). The art also teaches acidic conditions “favor” growth of lactobacillus in the stomach, which possibly inhibits the proliferation of E. coli (hence, a pathogenic bacteria). It is of note the Garner 

In response to the rejection of Independent claim 11 and Dependent claims 18 and 20

The arguments state independent claim 11 further recites adding acids/salts of acids (in addition to those contained in the probiotic composition) to the drinking water to acidify the drinking water. Dependent claims 18 and 20 recite adding sufficient acids/salts to the acidified drinking water to alter the pH of the water to 4.5 to 5.0. The Appellant states while it was known in the art to acidify drinking water to provide health benefits to animal, it was not previously known to combine a probiotic bacteria addition with acidification of the drinking water to provide a synergistic benefit. As with The Pig Site, the Appellant asserts the Examiner disregards the express teachings of Dambre that acidifying the drinking water has an “antibacterial effect” and results in “better bacteriologic results, by reducing the level of bacteria growth in the water system”. The 

The higher pH of the drinking water (without acidification), coupled with elevated temperatures that are frequently found in non-climate controlled farming applications, would allow the spores to begin germination in the drinking water. Once ingested, the germinated or vegetative spores would not survive the stomach, rendering them 
spores will not germinate in the drinking water and can survive the stomach, passing through to the animal’s intestines to germinate and become vegetative. 

EXAMINER’S RESPONSE

The arguments are not persuasive. As set forth above, the Appellant asserts Dambre teaches acidifying drinking water has an “antibacterial effect” and results in “better bacteriologic results, by reducing the level of bacteria growth in the water system”. Examiner acknowledges the Dambre reference teaches a synergistic mix of organic acids has an antibacterial affect (last two lines of page 1). Dambre teaches 
the right combination of acids with different pKa values results in a synergistic product that always provides undissociated molecules. The undissociated form of the organic acids is able to penetrate the cell wall of the “pathogenic bacteria” (See Table 1) (see first two sections of page 2). Dambre teaches the disclosed results are based on a field trial on the acidification of drinking water with organic acids prevents E. coli diarrhea in piglets (see page 3, text under second set of charts). Therefore in totality, the Dambre reference teaches organic acids have a bactericidal effect on pathogenic, E. coli bacteria. As set forth above, the Garner reference is directed to probiotic bacteria, and teaches said bacteria inhibit pathogenic bacteria. As noted above, the Garner reference teaches acids can be used in the disclosed probiotic composition. Therefore one would have expected to successfully combine a probiotic bacteria and an acid. Appellant has 

The Appellant states the inventors unexpectedly found that acidifying the drinking water is actually beneficial when adding a probiotic composition comprising spores to the drinking water. As set forth above, the Appellant argues the acids/salts of acids in the claimed probiotic composition maintain the spores in spore form during storage of the probiotic composition. Examiner notes Garner et al. teach a composition comprising probiotic bacteria, and teaches the probiotic may be in spore form ([0038]). The art discloses the inclusion of spores in a probiotic composition is appealing because of their ability to withstand processing methods and can have extended shelf life viabilities. Additionally, bacterial spores can require less processing because they do not require additional steps for preservation (such as freeze drying, spray drying, freezing, etc.) as is required for many other probiotic organisms) ([0118]). Therefore Garner teaches spore formulations have increased shelf stability and require less preservation.. Garner suggests the use of an acid as a carrier  ([0106]). The Markush group of instant claim 2 recites propionic acid. Garner teaches the composition, which comprises mixtures of probiotic microorganisms, facilitates the production of lactic acid, which inhibits the growth of pathogenic organisms during digestive fermentation. The composition comprises a mixture of lactic acid-producing bacteria in combination with a lactic acid-utilizing and propionic acid-producing bacteria ([0084]). Therefore [0084] teaches the very action of the probiotic is to release lactic acid to inhibit pathogenic bacteria. Thus  Garner suggests spore formulations ([0038]), suggests drinking water (claim 11 of 

Claims 18 and 20 recite adding an amount of acids or salts of acid to alter the pH of the drinking water to a pH in the range of 4.5 to 5.0. Independent claim 11, from which claims 18 and 20 depend, does not recite the pH of the composition or drinking water. Dependent claim 16 recites a pH between 4.3 and 6.5. Dambre teaches adjusting the pH of water to a pH of 5.5 using organic acids (page 2, fourth paragraph). Although Dambre does not teach a pH range of 4.5-5.0, it would have been obvious to manipulate the range. .. Dambre teaches treatment with acid resulted in better bacteriologic results, by reducing the level of bacteria growth in the water system (page 2, sixth paragraph). Therefore pH is interpreted to be a result-effective variable. One would optimize the pH to achieve the desired performance and inhibit microorganisms.  One would have expected success using a lower pH since Philipsen teaches a pH of 4 is generally the target pH for acidified drinking water since pathogenic bacteria cannot develop. The skilled artisan would optimize the pH to achieve the desired bactericidal effect while also avoiding blocked waterlines and slime formation as taught by Philipsen.

In response to the rejection of claims 1, 8, 11 and 25

The Appellant argues Examiner’s reasoning for modifying Garner with each of The Pig Site, CP Kelco, and Shelford to reject independent claims 1 and 11 and dependent 

EXAMINER’S RESPONSE

The arguments are not persuasive. Examiner notes the rejection of independent claims 1 and 11 do not rely on the Shelford reference. Claims 8 and 25 recite the amount of surfactant added to the compositions recited in claims 1 and 11 respectively. Examiner notes the Garner reference teaches a probiotic bacteria composition that is to be consumed by ruminants. Garner teaches the dried biological may be administered to an 
milk, and/or a reduction in manure production ([0010]) ([.). Shelford teaches adding surfactants to compositions that are consumed by ruminants. The Shelford reference also teaches the composition fed to animals may comprise lactic acid bacteria, such as Lactobacillus casei,  L. acidophilus, L. salivarius, L. corymiformis subsp coryniformis, L. curvatus, L. plantarum, L. brevis, L. buchneri, L. fermentum, L. viridescens, , L. buchneri, L. fermentum, L. viridenscens, L. delbrueckiin, , L. dextranicum, L. mesenteroides or L. citrovorum. ([0038]). As set forth above, Garner teaches Lactobacillus are probiotic bacteria. While Shelford identifies “forages and grain feeds, such as grass and legume forages, crop residues, cereal grains, legume by-products and other agricultural by-products” as feedstuff or feed useful in the practice of the present invention ([0032]), this is not a limiting definition as alleged by the Appellant. It is also noted that Shelford discloses water can be used as a diluent for surfactants ([0031]). Both Garner and Shelford disclose compositions comprising water and probiotics for ingestion by a ruminant. One would have been motivated to use a surfactant since Garner teaches a composition for ingestion by a ruminant and Shelford teaches adding surfactants to compositions to be ingested by a ruminant. One would do so to increase productivity from these animals, as taught by Shelford. One would have 

In response to the rejection of claims 1 and 11
The Appellant asserts Examiner has made the erroneous conclusion that Garner teaches a liquid. The Appellant argues the claimed thickener is necessary to achieve a shelf-stable liquid/aqueous composition in order to maintain a homogenous suspension during storage, so there is no layering or settling. The Appellant argues there is only a need for a uniform or homogenous suspension if Garner’s probiotic formulation is a liquid, and asserts it is not. The Appellant acknowledges Garner discloses the dried bacteria may be administered to an animal through a variety of means including, but not limited to, being distributed in an aqueous solution and subsequently applied to animal feed, water source, or directly fed to the animal. However, the Appellant argues that when considered in the context of the entire teachings of Garner, this teaching would only indicate to one of ordinary skill in the art that the dried bacterial product can be added to water to form an aqueous solution at the point and time of use in feeding to an animal. 

The Appellant argues the fact that Garner’s formulations are not liquid or aqueous during storage is further demonstrated by the various carrier or preservation matrix ingredients that may be included in the formulations to help the bacteria survive the preservation process (i.e. the drying process). The Appellant argues that if Garner’s formulation were liquid or aqueous during storage with such food source ingredients, 

The Appellant repeats the arguments directed to the alleged effect of acid on spores set forth above. The arguments state the claimed acids/salts of acids are necessary to achieve a shelf stable liquid/aqueous composition in order to maintain the bacteria in spore form, so they do not prematurely germinate during storage. If stored as a liquid/aqueous composition without the claimed acids/salts of acids, the spores would germinate in the packaging during normal storage conditions and would not be shelf-stable as claimed. The Pig Site does not teach or suggest any such need for shelf-stability with respect to its solid feeds. The only reference to any type of stability is with respect to preventing bacterial and fungal deterioration of the feed. The Appellant argues bactericidal effects do not provide any motivation for modifying Garner with the acids of The Pig Site. The Appellant argues Pig Site also does not teach or suggest any mineral or energy source benefits from the acids. 

EXAMINER’S RESPONSE

The arguments are not persuasive. As set forth above, the Appellant asserts Garner does not teach a liquid. At [0038] the art teaches the composition comprising probiotic bacteria may be mixed with animal drinking water. Examiner notes at [0038] Garner teaches “the composition or compositions may be formulated as a liquid formulation for administration”. Examiner notes claim 12 of Garner recites a liquid formulation. Therefore Garner teaches a liquid.

The Appellant reiterates the arguments directed to acidity and The Pig Site. The Appellant argues bactericidal effects do not provide any motivation for modifying Garner with the acids of The Pig Site.  The Appellant argues The Pig Site does not teach shelf stability.  As set forth above, Garner teaches a probiotic composition and explicitly teaches a liquid formulation. Garner also suggests the use of acids in the disclosed probiotic composition. The Pig Site reference teaches organic acids reduce pathogenic bacteria. As explained above by Examiner, the bactericidal effects disclosed in The Pig Site reference are directed to pathogenic bacteria. In the arguments above, the Appellant states: “The only reference to any type of stability is with respect to preventing bacterial and fungal deterioration of the feed”.  As set forth above, Garner et al. teach a composition comprising probiotic bacteria, and teaches the probiotic may be in spore form ([0038]). The art discloses the inclusion of spores in a probiotic composition is appealing because of their ability to withstand processing methods and can have extended shelf life viabilities. Additionally, bacterial spores can require less processing because they do not require additional steps for preservation (such as freeze drying, ) ([0118]). Therefore Garner teaches spore formulations have increased shelf stability and require less preservation. Examiner notes The Pig Site teaches acids prevent deterioration of feed raw materials, compound feed and water. It is this stability, as noted by the Appellant, that Examiner is referring to in the grounds of rejection made above. The skilled artisan would use acid to prevent deterioration (hence, improve) the stability of compositions ingested by animals. One would have expected success because Garner discloses acids can be used in probiotic compositions. As set forth above, The Pig Site teaches improper gastric pH results in poor performance. While Examiner acknowledges the reference does not explicitly teach mineral/energy benefits of the acids, the reference teaches the use of acids improves performance. The Pig Site teaches the postweaning lag phase, marked by slow growth, is a complex phenomenon and evidence suggests that it may be related in part to a limited capacity to maintain proper gastric pH (page 1, first paragraph). One would use acids to improve growth and enhance performance. The Appellant argues The Pig Site reference does not teach acids produce a shelf-stable composition.   Examiner reiterates the Garner reference teaches a composition comprising probiotic bacteria, and teaches the probiotic may be in spore form ([0038]). The art discloses the inclusion of spores in a probiotic composition is appealing because of their ability to withstand processing methods and can have extended shelf life viabilities. Additionally, bacterial spores can require less processing because they do not require additional steps for preservation (such as freeze drying, spray drying, freezing, etc.) as is required for many other probiotic organisms) ([0118]). Therefore Garner teaches spore formulations have increased shelf . Garner also suggests the use of an acid as a carrier [0106]). The Markush group of Instant claim 2 recites propionic acid. Garner teaches the novel composition, which comprises mixtures of probiotic microorganisms, facilitates the production of lactic acid, which inhibits the growth of pathogenic organisms during digestive fermentation. The composition comprises a mixture of lactic acid-producing bacteria in combination with a lactic acid-utilizing and propionic acid-producing bacteria ([0084]). Therefore [0084] teaches the very action of the probiotic is to release lactic acid to inhibit pathogenic bacteria. Thus  Garner suggests spore formulations ([0038]), suggests drinking water (claim 11 of Garner) and suggest use of acids ([0084] [0106]). Therefore Garner teaches a shelf-stable composition. The Appellant does not claim any specific limitations in the independent claim to distinguish the inventive composition from Garner or to provide its ‘improved’ properties. 

Examiner notes Garner et al. teach a composition comprising probiotic bacteria, and teaches the probiotic may be in spore form. Garner suggests the use of an acid as a carrier. Therefore a composition comprising acid and bacteria spores would be expected to have the properties argued by the Appellant. Examiner notes no evidence indicating acids prevent bacteria spores from generating during storage while still in packaging. The Appellant is merely arguing without providing any data that this occurs.

In response to the rejection of claims 3, 5 and 20
Dependent claims 3, 5, and 20 recite that the pH range of the probiotic composition is either 4.3 to 5.5 or 4.5 to 5.5. The Appellant again argues bactericidal effects that create 

The Appellant argues the Examiner’s reliance on The Pig Site’s feed pH erroneously assumes that is provides a suitable data point for comparison to the claimed pH range. The arguments state The Pig Site teaches adding an acid composition to animal feed, which results in the feed (or “diet”) having a pH of around 5.58 after the acid composition are added. In contrast, the claimed pH range is for the probiotic composition itself, before it is added to the drinking water. Although not directly comparable, the feed in The Pig Site is most analogous to the claimed drinking water and the acid composition in The Pig Site is most analogous to the claimed probiotic composition. The pH of the feed in The Pig Site after the acid composition is added does not teach or suggest to one of ordinary skill in the art any pH range for a probiotic composition before it is added to feed or drinking water. Moreover, the claimed pH 

With respect to the claimed pH ranges for the probiotic composition, the Appellant argues the Examiner also cannot show any reasonable expectation of success in achieving the claimed pH range by simply adding The Pig Site’s acids to a probiotic composition. This is because the pH of the probiotic composition will vary unpredictably depending on other ingredients used, as shown in the examples in the present application. For example, 0.3% total of potassium sorbate, citric acid, and sodium benzoate (as the claimed acids/salts of acids) were used in both Examples 3 and 8 of the Application, resulting in pH values of 6.6 (well above the shelf-stable range) and 4.5+/- 0.2 (within the shelf-stable range), respectively. Example 8 had more xanthan gum (a thickener) than Example 3 and also included sodium chloride and potassium chloride, which were not used in Example 3. The differing pH levels using the same amounts of the same acids/salts of acids indicates the there is no reasonable expectation of success or predictability in modifying the pH of the probiotic composition by simply adding acids, because the pH depends on the specific ingredients used in the totality of the composition. For additional comparison The Pig Site teaches adding 0.4% 

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes that while the Appellant argues claims 3, 5 and 20 together, claims 3 and 5 depend from claim 1 while claim 20 depends from claim 11. Claims 1 and 11 have been rejected using different reference combinations. Claims 3 and 5 recite different pH ranges: while claim 3 recites the probiotic composition has a pH between 4.5 and 5.5, claim 5 recites the probiotic composition has a pH of between 4.3 and 5.5. Claim 20 recites a pH between 4.5 and 5.5. While the Appellant provides arguments, no evidence of criticality at the claimed pH ranges has been submitted. The arguments points to Examples 3 and 8 of the Application. Examiner notes the Specification does not disclose an Example 3 or an Example 8. It is noted Table 1 of the Instant Specification ([0030]) discloses formulas 3 and 8. Even arguendo the Appellant means Formulas 3 and 8 instead of Examples 3 

The Pig Site teaches adjusting the pH of an animal feed to a pH of 5.58 using an organic acid. While the disclosed pH does not anticipate the claimed range, it is close. The MPEP teaches close a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the Pig Site teaches organic acids used as claimed effectively reduce diet pH and buffer capacity (see page 3, third paragraph). Therefore one would have expected the disclosed pH of 5.58 to have the same properties as a pH of 5.5. The Appellant has provided no evidence of criticality at the claimed ranges. The Pig Site teaches acid supplementation improves performance of the animal (page 2, last paragraph). Said improvement correlates directly with inclusion level of the acid (page 3, second paragraph). Dietary acidification is important to create unfavorable conditions for microorganisms and for reduction of pH and stimulation of GI tract enzymes (page 3, fifth paragraph). Therefore pH is interpreted to be a result-effective variable. One would optimize the pH to achieve the desired performance and inhibit microorganisms. One would have had a reasonable expectation of success since the art teaches swine diets range from 5.36 to 5.79 (see page 3, paragraph below Table 3).

In response to the rejection of claims 18 and 20
As previously argued, the Appellant asserts bactericidal effects do not provide any motivation for one of ordinary skill to combine a probiotic bacteria composition with acidified drinking water, much less to optimize the amount of acids in the drinking water to achieve a “bactericidal” pH level. The Appellant argues Examiner has not pointed to evidence indicating any prior art recognition of specific pH values or ranges for acidified drinking water as having any relationship with the relevant result of maintaining the bacteria in spore form once discharged to the drinking water, so they have a better chance of surviving through to the ingesting animal's intestines. 

The Appellant argues a pH of 5.0 (the upper end of the clamed range) is 
is three times more acidic than Dambre’s pH of 5.5, while the pH taught by The Philipsen (a pH of 4) is three times more acidic than the lower end value of 4.5 in the claimed range. The Appellant asserts Examiner has not pointed to any evidence that the single values taught in the prior art would guide one skilled in the art to the claimed range. The Appellant states evidence has been submitted which indicate pH levels below around 4.5 (or 4.5 +/- 0.2) have been found to be harmful to the bacteria, and he Examiner has not pointed to any evidence to the contrary. The Appellant argues one of ordinary skill would not have a desire to lower the pH of the drinking water to the point where it would damage or kill the probiotic bacteria that is being added to the water and would certainly not have any reasonable expectation of success in doing. 

EXAMINER’S RESPONSE

The arguments are not persuasive. The Appellant argues it would not have been obvious to add acids to the probiotic composition taught by Garner since the prior art (i.e. The Pig Site) teaches a bactericidal effect. This argument has been addressed above. The Examiner reiterates Garner suggests the use of acids. Dambre and Pig Site provide a further motivation to utilize an acid. Therefore one would have expected success combining a probiotic and an acid. Therefore a composition comprising a probiotic and an acid, as suggested by Garner, would be expected to have the properties argued by the Appellant. Examiner notes the Appellant has merely presented argument. 

The Declaration filed on 10 November 2021 contains a copy of a Declaration previously filed with Parent Application 14/524858. The Appellant alleges the Declaration provides “evidence that pH levels below around 4.5 (or 4.5 +/- 0.2) have been found to be harmful to the bacteria” on page 24. Examiner notes the section pointed to by the Appellant states “we found that a pH lower than 4.5 (such as Reuter’s 3.8-4.2) may actually be harmful to the bacteria in the claimed composition”. The Appellant argues the merits of a Declaration provided to argue the rejection made in applicant 14/754858.  Examiner notes the Reuter reference, which has not been cited in any grounds of rejection in  the instant Application. While the Appellant has presented arguments, no evidence of unexpectedness has been provided in the instant application. The Appellant argues Examiner has not pointed to any evidence that the single values taught in the prior art would guide one skilled in the art to the claimed range. The Examiner points out 

The art teaches treatment with acid resulted in better bacteriologic results, by reducing the level of bacteria growth in the water system. Therefore pH is interpreted to be a result-effective variable. One would optimize the pH to achieve the desired performance and inhibit microorganisms.  One would have expected success using a lower pH since Philipsen teaches a pH of 4 is generally the target pH for acidified drinking water since pathogenic bacteria cannot develop. The skilled artisan would optimize the pH to achieve the desired bactericidal effect while also avoiding blocked waterlines and slime formation as taught by Philipsen. One would have expected similar results since both references are directed to diets to for animals.

Response to the 37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Judith Pruitt filed on 10 November 2021. Examiner notes it is a copy of the Declaration filed on 26 February 2021, which was previously considered. As addressed in the 

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATALIE M MOSS/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653   
                                                                                                                                                                                                     /LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires